Citation Nr: 0407930	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  03-10 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
stress fracture of the right tibia.

2.  Entitlement to a compensable rating for residuals of a 
stress fracture of the left tibia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from September 1997 to August 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of July 2001 
which granted service connection for stress reactions (also 
referred to as stress fractures) of the right and left 
tibias, assigned noncompensable ratings for each.  The 
veteran appeals for higher ratings for these conditions.  
(The RO also assigned a single 10 percent rating under 
38 C.F.R. § 3.324 based on these two noncompensable service-
connected conditions.)


FINDINGS OF FACT

Right and left tibia stress fractures are no longer evident 
by X-rays, there is no residual malunion of the tibias, and 
there is no related limitation of motion of the knees or 
ankles.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of a right tibia stress fracture have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.31, 
4.71a, Code 5262 (2003).

2.  The criteria for a compensable evaluation for residuals 
of a left tibia stress fracture have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.31, 
4.71a, Code 5262 (2003).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking compensable ratings for residuals of 
right and left tibia stress fractures.  It should be noted, 
however, that a single 10 percent rating has been assigned 
under 38 C.F.R. § 3.324 based on these multiple 
noncompensable service-connected conditions.

The file shows that by correspondence, rating decision, and 
the statement of the case, the veteran has been informed of 
the evidence necessary to substantiate his claims.  VA 
examinations have been provided.  Identified relevant medical 
records have been obtained.  The Board is satisfied that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

When the requirements for a compensable rating of a 
diagnostic code are not met, a noncompensable (0 percent) 
rating is assigned.  38 C.F.R. § 4.31.

Because this appeal ensues from initial ratings assigned on 
the granting of service connection, different percentage 
ratings may be assigned for different periods of time, since 
the effective date of service connection, based on the facts 
found (so-called "staged ratings").  Fenderson v. West, 12 
Vet.App. 119 (1999).  The RO made service connection and 
noncompensable ratings effective from August 11, 2001, the 
day after the veteran's release from active duty.

The veteran's residuals of right and left tibia stress 
fractures are to be rated under a diagnostic code for an 
analogous condition.  38 C.F.R. § 4.20.  

The RO cited the rating criteria for myositis as being 
analogous.  Myositis is to be rated on limitation of motion 
of affected parts, as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Code 5021.  Degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, warrants a 10 percent 
evaluation; with the addition of occasional incapacitating 
exacerbations, a 20 percent evaluation is warranted.  
38 C.F.R. § 4.71a, Code 5003.  

The Board notes that the rating criteria for impairment of 
the tibia and fibula may be used for rating by analogy.  The 
rating schedule provides that impairment of the tibia and 
fibula, with malunion, will be rated 10 percent when there is 
slight knee or ankle disability.  38 C.F.R. § 4.71a, Code 
5262.  

The veteran served on active duty from September 1997 to 
August 2001.  Service medical records show he was seen on 
numerous occasions for pain in the shins, and he was found to 
have stress fractures or reactions of these areas.  On a VA 
examination in March 2001, while the veteran was still on 
active duty, he said that he developed bilateral shin pain 
after running for prolonged periods.  He said he had 
continued pain despite not running.  Examination revealed 
that the ankles and knees had full and painless range of 
motion.  The shins were tender along the entire tibial 
spines, especially on the distal aspect of the right.  The 
assessment was bilateral tibial stress reactions and right 
tibial stress fracture, without neurologic impairment.  

Post-active duty medical evidence includes a VA examination 
in January 2003.  At this examination, the veteran said that 
his stress fracture symptoms had subsided quite a bit in the 
past year.  He said  he no longer had any pain in the left 
shin, and occasionally had pain in the right shin, when 
running or playing sports.  His right leg symptoms were so 
minor that he usually did not notice any pain unless he 
thought about it.  He thought he could run a couple of miles 
before right leg pain would began.  He said playing a game of 
tennis caused pain which lasted for a day.  He was not aware 
of his symptoms interfering with any other function.  He was 
not aware of any weakness or fatigue in either extremity.  He 
currently had no treatment.  On examination, both knees and 
ankles had full painless range of motion.  There was no 
tenderness about either leg.  There was no pain with lateral 
or torsional stresses applied to the tibias.  Motor and 
sensory functions were intact.  X-rays of both legs were 
normal.  The impression was healed stress fracture of the 
left tibia, and largely healed stress fracture of the right 
tibia.  The lower extremities did not exhibit any weakened 
movement, excess fatigability, or incoordination.  Functional 
loss attributable to pain was said to be minimal.  

Since the veteran's release from active duty (which is the 
subject of the initial rating), the evidence shows no 
significant functional impairment of the right and left 
tibias (or adjacent knee and ankle joints) due to the old 
stress fractures.  The stress fractures are healed by X-rays, 
and there is no residual malunion of the tibias.  Range of 
motion of the knees and ankles is full.  The veteran's 
subjective complaints of occasional discomfort do not warrant 
a compensable rating for each leg under any of the cited 
analogous diagnostic codes.  Moreover, there have been no 
periods of time, since the effective date of service 
connection, during which separate 10 percent ratings would be 
warranted for each leg; thus higher "staged ratings" are not 
warranted.  Fenderson, supra.

The preponderance of the evidence is against the claims for 
compensable ratings for residuals of right and left tibia 
stress fractures.  Thus the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).









ORDER

A compensable rating for residuals of a right tibia stress 
fracture is denied.

A compensable rating for residuals of a left tibia stress 
fracture is denied.




	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



